Rising, C.
The plaintiff in error was prosecuted, before a justice of the peace in the town of Alamosa, for the violation of an ordinance of said town “concerning drays and other vehicles,” and upon trial was convicted and fined. Thereafter the defendant presented to said justice a bond for an appeal, which, in form and condition, was sufficient to effect an appeal to the county court from a judgment in a civil case. This bond was approved and filed by the justice within ten days from the rendition of judgment in said case; and the same, with papers in the case, and a transcript of the judgment given by said justice, were by him duly filed in the office of the clerk of the county court of Oonejos county. In the steps taken to perfect an appeal, the requirements of the statute in relation to taking an appeal in criminal cases *293were not complied with. The case was docketed in the county court, and thereafter the appeal was dismissed by order and judgment of said court. Plaintiff in error complains of the ruling of the court in dismissing his appeal, and assigns error thereon. What purports to be a bill of exceptions is not sealed by the judge and cannot be considered. De La Mar v. Hurd, 4 Colo. 442; Mining Co. v. Kirtley, 8 Colo. 108. In the order of the court dismissing the appeal it is recited that to such ruling the defendant asks an exception, which is allowed by the court.” This recital can only be regarded as evidence of the right of the defendant to seasonably demand a bill of exceptions. It is not the same thing as a bill of exceptions, and cannot be so considered. Pomeroy’s Lessee v. Bank, 1 Wall. 592-598.
Upon an examination of the case incident to the ruling upon .the foi-egoing points, we do not perceive any error in the ruling of the court below; but, for the reason that no exception to such ruling was saved, the questions attempted to be raised by the assignments of error are not before us for decision, and we ■ do not pass upon them. The judgment should be affirmed.
De Prance, C., concurs. Stallcup, C., dissents.
Per Curiam.
Por the reasons assigned in the foregoing opinion the judgment of the county court is affirmed. '